Exhibit Consent of Independent Registered Public Accounting Firm. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Earth Search Sciences, Inc. Lakeside, Montana We consent to the incorporation by reference in the Registration Statement on Form S-8 filed with the Securities and Exchange Commission on June 30, 2003 (File No. 333-106630) of our opinion, relating to the consolidated financial statements appearing in this Annual Report on Form 10-K of Earth Search Sciences, Inc. for the year ended March 31, 2007. /s/ Malone & Bailey, PC Houston, Texas www.malone-bailey.com April
